Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to U.S. Patent Application Ser. No. 63/000,417, filed on Mar. 26, 2020, the entire contents of which are hereby incorporated by reference.
Specification
Applicant’s submitted specification has been reviewed and accepted.
Drawings
Applicant’s submitted drawings have been reviewed and accepted.
DETAILED ACTION
This Office Action is in response to a Non-Provisional Patent Application received on 03/26/2021. In the application, claims 1-25 have been received for consideration and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim(s) recite(s) 
“receiving an indication to erase an erasable portion of a transaction contained in a valid block previously added to the blockchain;
causing the erasable portion of the transaction to be erased while preserving a non-erasable portion of the transaction; and
guaranteeing that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain”. 
This judicial exception is not integrated into a practical application because the claim merely recite the concept of receiving an indication to erase a part of an information from the transaction; erasing part of the information from the transaction while keep some information in the transaction; and ensuring that the transaction is still valid with some information remaining in the transaction. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as . The claims contains no technical features regarding the blockchain itself which makes the concept of claims significantly more to the exception.
Step 1: The claim 1 does fall into one of the four statutory categories of method claims. Nevertheless the claim(s) still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitations of claim 1 recites:
“receiving an indication to erase an erasable portion of a transaction contained in a valid block previously added to the blockchain; causing the erasable portion of the transaction to be erased while preserving a non-erasable portion of the transaction; and guaranteeing that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain”
which is directed towards “receiving an indication to erase an erasable portion of a transaction previously added to a database [blockchain]; causing the erasable portion of the transaction to be erased while preserving a non-erasable portion of the transaction; and guaranteeing that the transaction containing the non-erasable portion, is still a valid transaction in the database” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and / or with pen and paper with/without a generic computer. There is nothing in the claim element precludes the step from practically being performed in human organized way and/or with pen and paper. 
For example, “receiving an indication to erase an erasable portion of a transaction previously added to a database [blockchain]; causing the erasable portion of the transaction to be erased while preserving a non-erasable portion of the transaction; and guaranteeing that the transaction containing the non-erasable portion, is still a valid transaction in the database” steps can be performed in any office or campus or in an agile based project can also be perceived to be done by a human mind in an orderly fashion. Other Independent claims such as 10, 19 and 20 recites subject matter which also falls under the abstract idea in which steps of the claims can be performed in the human mind and / or with pen and paper with/without a generic computer. Dependent claims limitations discloses “which information to keep and which information is erased from the transactions which keep the transactions still valid” are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in an human mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Step 2A: Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of:
“receiving an indication to erase an erasable portion of a transaction previously added to a database [blockchain]; causing the erasable portion of the transaction to be erased while preserving a non-erasable portion of the transaction; and guaranteeing that the transaction containing the non-erasable portion, is still a valid transaction in the database”
which are generic computer routine of storing/deleting/managing data. the steps are recites at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. [0002-0004]) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, ‘receiving an indication to erase an erasable portion of a transaction previously added to a database [blockchain]; causing the erasable portion of the transaction to be erased while preserving a non-erasable portion of the transaction; and guaranteeing that the transaction containing the non-erasable portion, is still a valid transaction in the database’ – which relates generally to erasure of information from a database such as a blockchain which amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. 
Dependent claim 2 fails to recite any limitations that create a difference in the 101 analysis as indicated for claim 1, because claim 2 merely recite “retaining a header of the block, wherein the header contains information derived from the erasable portion of the block”. Thus claim 2 is ineligible.
Dependent claim 3 recites “wherein validity of the block is defined by presence of the information in the header” which is only checking the information and validating it which is considered an abstract idea and can be performed in a human mind. Thus, claim 3 is ineligible.
Dependent claim 4 recites contents of header of the block which contains hash information that merely further narrows a step of the abstract idea. Thus, claim 4 is ineligible.
Dependent claim 5 fails to recite any limitations that create a difference in the 101 analysis as indicated for claim 1, because claim 5 merely recite “the random value was generated by an issuer of the transaction” which only describes who generated ‘a particular type of data’. Thus claim 5 is ineligible.
Dependent claim 6 recites what type of information needs to be erased from the transaction which is a step can be performed by human through paper and pen and therefore considered an abstract idea. Thus, claim 6 is ineligible. 
Dependent claim 7 fails to recite any limitations that create a difference in the 101 analysis as indicated for claim 1, because claim 7 merely recite “indication to erase the erasable portion of the transaction was issued by an issuer of the transaction” which only describes which entity initiated the process of erasing data from the transaction which is an act can be performed by a human. Thus claim 7 is ineligible.
Dependent claim 8 fails to recite any limitations that create a difference in the 101 analysis as indicated for claim 1, because claim 8 recite to verify if transaction is still valid with remaining information after certain information is expunged as per the indication which is action can be performed by a human. Thus claim 8 is ineligible. 
Dependent claim 9 merely recites comparing and verifying data which in this case is comparing and verifying hash which is an action can be performed by a human. Thus claim 9 is ineligible. 
Independent claim 10 recites similar concept as independent claim 1 and therefore is considered ineligible to recite any concept which is significantly more than the recited abstract idea. Thus claim 10 is ineligible. 
Dependent claim 11 recites the concept of receiving instructions to expunge certain information from the transaction and based on the instructions, removing certain data from the transaction, which is which is an action can be performed by a human. Thus claim 11 is ineligible.
Dependent claim 12 merely discloses plurality of transactions comprising respective hashes. Thus claim 12 is ineligible. 
Dependent claim 13 fails to recite any limitations that create a difference in the 101 analysis as indicated for claim 10, because claim 13 merely recite “the random value was generated by an issuer of the transaction” which only describes who generated ‘a particular type of data’. Thus claim 13 is ineligible.
Dependent claim 14 recites what type of information needs to be erased from the transaction which is a step can be performed by human through paper and pen and therefore considered an abstract idea. Thus claim 14 is ineligible.
Dependent claim 15 recites that header comprises a hash which a human can recognize. Thus claim 15 is ineligible. 
Dependent claim 16 recites that header contains a reference to the erasable portion of the transaction which simply describing the contents of a header. Thus claim 16 is ineligible.
Dependent claim 17 recites “wherein the first block remains a valid block because the first header does not change when the erasable portion of the transaction is erased” which is an action which can be performed in a human mind by checking the required information in the transaction and ensuring if the transaction contains necessary information which keeps the transaction valid. Thus, claim 17 is ineligible.
Dependent claim 18 fails to recite any limitations that create a difference in the 101 analysis as indicated for claim 10, because claim 18 merely recite “indication to erase the erasable portion of the transaction was issued by an issuer of the transaction” which only describes which entity initiated the process of erasing data from the transaction which is an act can be performed by a human. Thus claim 18 is ineligible.
Independent claim 19 recites similar concept as independent claim 1 and 10 and therefore is considered ineligible to recite any concept which is significantly more than the recited abstract idea. Thus claim 19 is ineligible.
Independent claim 20 recites similar concept as independent claim 1 and therefore is considered ineligible to recite any concept which is significantly more than the recited abstract idea. Thus claim 20 is ineligible.
Dependent claim 21 recites the limitations of independent claim 1 which has already been addressed and based on that claim 21 is ineligible. 
Dependent claim 22 recites determining if certain information has been erased which is an action can be performed by a human. Thus claim 22 is ineligible. 
Dependent claim 23 recites validating if certain information has been successfully erased which is an action can be performed by a human. Thus claim 23 is ineligible.
Dependent claim 24 recites limitation that merely further narrows a step of the abstract idea in claim 23. Thus, claim 24 is ineligible.
Dependent claim 25 recites limitation that merely further narrows a step of the abstract idea in claim 20. Thus, claim 25 is ineligible.
Overall analysis of the claims 1-25 demonstrates that limitations are directed to a mental processes performable by a human being in their head or using a pen and paper in a methodical and orderly manner. Additionally, the claims contains no technical features regarding the blockchain itself which makes the concept of claims significantly more to the exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 15-18 and 20-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papillon et al., (EP3709568A1).
Regarding claim 1, Papillon discloses:
	A method of enabling one or more entities of a blockchain system to carry out operations using a blockchain of the blockchain system, the operations comprising:
receiving an indication to erase an erasable portion (i.e., ‘UD’ depicted in FIG. 2) of a transaction contained in a valid block previously added to the blockchain ([0021] FIG. 2 discloses a previous block containing user data to be deleted in a blockchain; [0040] discloses a need to erase some user data from the blockchain);
causing the erasable portion of the transaction to be erased while preserving a 
non-erasable portion (i.e., ‘Record r3’, ‘Record rk’, ‘Record rn’ depicted in FIG. 2) of the transaction ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased); and
guaranteeing (i.e., validating) that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain ([0063] discloses step S8 in light of FIG. 3 for validating the modified transaction block which does not contain deleted transaction data and is verified by comparing previous hash and current hash).
Regarding claim 2, Papillon discloses:
	The method of claim 1 wherein guaranteeing that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain comprises:
retaining a header of the block, wherein the header contains information derived from the erasable portion of the block ([0038] discloses that A block of the blockchain may comprise at least header fields and a set of transactions that forms an actual transaction data of the block; [0063] discloses in FIG. 3 step S8 that a block comprising transaction [which includes header] contains information such as a valid deletion transaction identifier which refers to ‘the erasable portion of the block’).
Regarding claim 3, Papillon discloses:
The method of claim 2 wherein validity of the block is defined by presence of the information in the header (([0038] discloses that A block of the blockchain may comprise at least header fields and a set of transactions that forms an actual transaction data of the block; [0063] discloses in FIG. 3 step S8 that a block comprising transaction [which includes header] contains information such as a valid deletion transaction identifier which refers to ‘the erasable portion of the block’)).
Regarding claim 7, Papillon discloses:
The method of claim 1 wherein the indication to erase the erasable portion of the transaction was issued by an issuer of the transaction ([0039-0040] discloses an indication that personal user data needs to deleted from the block of the blockchain).
Regarding claim 8, Papillon discloses:
The method of claim 1 comprising determining that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain ([0063] discloses step S8 in light of FIG. 3 for validating the modified transaction block which does not contain deleted transaction data and is verified by comparing previous hash and current hash).
Regarding claim 9, Papillon discloses:
The method of claim 8 wherein determining that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain comprises:
determining a hash of a header of the block; comparing the hash to data in a subsequent block of the blockchain, the data representing a previously determined hash of the header of the block; and determining that that the hash and the data are identical ([0038] discloses that A block of the blockchain may comprise at least header fields and a set of transactions that forms an actual transaction data of the block; [0062-0063] discloses in FIG. 3 step S8 that a block comprising transaction [which includes header] contains information such as a valid deletion transaction identifier which refers to ‘the erasable portion of the block’).
Regarding claim 10, Papillon discloses:
	A method of enabling one or more entities of a blockchain system to carry out operations using a blockchain of the blockchain system, the operations comprising:
generating a first block containing a first header and a first set of transactions, a transaction of the first set of transactions including an erasable portion ([0038] discloses that a block of the blockchain may comprise at least header fields and a set of transactions that forms an actual transaction data of the block; [0040] discloses generating a transaction which includes deletion transaction and specify the bloc and the record of the transaction where the deletion takes place); and
generating a second block containing a second header and a second set of transactions, the second header containing a reference to the first header ([0038] discloses that A block of the blockchain may comprise at least header fields and a set of transactions that forms an actual transaction data of the block; [0046-0047] discloses creating a new transaction which contains reference to the previous transaction);
whereby the first block remains a valid block of the blockchain if the erasable portion of the transaction of the first set of transaction is erased ([0047] discloses the logic of verification of the integrity of a blockchain where an additional record (a modification reference record) is added in the previous block (where user data have been deleted), this additional record containing a link to the transaction record (Ri) that applies to the previous block. The link to a transaction record can contain the identifier of the block where the transaction record is created and the identifier of the transaction record.
In addition, regarding “wherein/whereby” clauses, according to the MPEP, “'whereby clause in a claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))". Also, a (whereby/wherein) clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim ((Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)).
Regarding claim 11, Papillon discloses:
The method of claim 10 comprising:
receiving an indication to erase the erasable portion of the transaction of the first set of transactions ([0021] FIG. 2 discloses a previous block containing user data to be deleted in a blockchain; [0040] discloses a need to erase some user data from the blockchain); and
causing the erasable portion of the transaction to be erased ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased).
Regarding claim 15, Papillon discloses:
The method of claim 10 wherein the reference to the first header comprises a hash of the first header ([0045-0046] discloses recording hash of a previous block which contains user data in a transaction of the current block).
Regarding claim 16, Papillon discloses:
The method of claim 10 wherein the first header contains a reference to the erasable portion of the transaction ([0038] discloses that A block of the blockchain may comprise at least header fields and a set of transactions that forms an actual transaction data of the block; [0063] discloses in FIG. 3 step S8 that a block comprising transaction [which includes header] contains information such as a valid deletion transaction identifier which refers to ‘the erasable portion of the block’).
Regarding claim 17, Papillon discloses:
The method of claim 10 wherein the first block remains a valid block of the blockchain because the first header does not change when the erasable portion of the transaction is erased ([0059-0062] discloses validating the modified transaction block which does not contain deleted transaction data and is verified by comparing previous hash and current hash).
Regarding claim 18, Papillon discloses:
The method of claim 10 wherein the indication to erase the erasable portion of the transaction was issued by an issuer of the transaction ([0039-0040] discloses an indication that personal user data needs to deleted from the block of the blockchain).
Regarding claim 20, Papillon discloses:
A system comprising:
an information provider configured for:
responding to queries about information stored in a blockchain of a blockchain system; and carrying out requests to erase data from a blockchain of the blockchain system while maintaining validity of the blockchain ([0039-0040] discloses a service provider processes requests for user data deletion for a client where service provider generates transactions that will refer to deletion transaction and specify the bloc and the record of the transaction were the deletion takes place).
Regarding claim 21, Papillon discloses:
The system of claim 20 wherein carrying out a request to erase data from a blockchain of the blockchain system while maintaining validity of the blockchain comprises:
receiving an indication to erase an erasable portion (i.e., ‘UD’ depicted in FIG. 2) of a transaction contained in a valid block previously added to the blockchain ([0021] FIG. 2 discloses a previous block containing user data to be deleted in a blockchain; [0040] discloses a need to erase some user data from the blockchain);
causing the erasable portion of the transaction to be erased while preserving a 
non-erasable portion (i.e., ‘Record r3’, ‘Record rk’, ‘Record rn’ depicted in FIG. 2) of the transaction ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased); and
guaranteeing (i.e., validating) that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain ([0063] discloses step S8 in light of FIG. 3 for validating the modified transaction block which does not contain deleted transaction data and is verified by comparing previous hash and current hash).
Regarding claim 22, Papillon discloses:
The system of claim 20 wherein responding to a query about information stored in a blockchain of the blockchain system comprises:
determining that at least some of the information referenced by the query has been erased from the blockchain; and in response to the query, providing none of the information that has been erased from the blockchain (FIG. 2; [0044] discloses user data is deleted from the transaction block by deleting data or replacing the data and the updated block shows fake data in place of the original user data).
Regarding claim 23, Papillon discloses:
The system of claim 20 wherein responding to the query about information stored in a blockchain of the blockchain system comprises:
in response to the query, providing evidence that the information has been erased from the blockchain (FIG. 2; [0044] discloses user data is deleted from the transaction block by deleting data or replacing the data and the updated block shows fake data in place of the original user data).
Regarding claim 24, Papillon discloses:
The system of claim 23 wherein the evidence comprises a block of the blockchain that previously contained the information that has been erased from the blockchain (FIG. 2; [0044] discloses user data is deleted from the transaction block by deleting data or replacing the data and the updated block shows fake data in place of the original user data).
Regarding claim 25, Papillon discloses:
The system of claim 20 wherein the query about information stored in a blockchain of the blockchain system comprises a reference to a particular transaction stored in a particular block of the blockchain ([0047] In order to ease the verification of the integrity of a blockchain, an additional record (a modification reference record) is added in the previous block (where user data have been deleted), this additional record containing a link to the transaction record (Ri) that applies to the previous block. The link to a transaction record can contain the identifier of the block where the transaction record is created and the identifier of the transaction record).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al., (EP3709568A1) in view of Battle., (US20180232739A1).
Regarding claim 4, Papillon discloses:
	The method of claim 2 wherein the header of the block includes:
a first transaction hash and a second transaction hash ([0045] discloses creating a hash [i.e., first transaction hash] of a previous block before the user data portion was deleted from the transaction and then creating another hash [i.e., second transaction hash] after deleting the user data portion from the transaction),
the first transaction hash comprising a hash of a combination of the erasable portion of the transaction ([0045] discloses creating a hash [i.e., first transaction hash] of a previous block before the user data portion was deleted from the transaction), and
the second transaction hash comprising a hash of a combination of the first transaction hash and the non-erasable portion of the transaction ([0045] creating another hash [i.e., second transaction hash] after deleting the user data portion from the transaction).
Papillon discloses transaction block including an information ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased).
However, Papillon fails to disclose:
	wherein the information is a random value. 
Whereas, Battle discloses:
	The transaction block comprises the information and wherein the information is a random value [i.e., a nonce] ([0077] A transaction block may include a header, a block, a nonce, and a hash). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Papillon’s information with any known information such as nonce discloses by Battle in order to yield a predictable results. 
Regarding claim 5, the combination of Papillon and Battle discloses:
The method of claim 4 wherein the random value was generated by an issuer of the transaction (Battle discloses a random value as a nonce [0077] whereas [0069] discloses transaction being generated by a user device which is the issuer of nonce that is included in the transaction).
Additionally, with respect to “the random value was generated by an issuer of the transaction” does not have patentable wright because the function performed by the issuer is outside the scope of the claim. 
Regarding claim 6, Papillon discloses:
The method of claim 4 comprising causing the information to be erased when the erasable portion of the transaction is erased ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased).
However, Papillon fails to disclose:
	wherein the erased information is a random value. 
Whereas, Battle discloses:
	The transaction block comprises the information and wherein the information is a random value [i.e., a nonce] ([0077] A transaction block may include a header, a block, a nonce, and a hash). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Papillon’s information with any known information such as nonce discloses by Battle and delete that information from the transaction block in order to yield a predictable results. 
Regarding claim 12, Papillon discloses:
	The method of claim 10 wherein the first header includes:
for each transaction of the set of transactions, a first transaction hash and a second transaction hash ([0045] discloses creating a hash [i.e., first transaction hash] of a previous block before the user data portion was deleted from the transaction and then creating another hash [i.e., second transaction hash] after deleting the user data portion from the transaction),
the first transaction hash comprising a hash of a combination of the erasable portion of the transaction ([0045] discloses creating a hash [i.e., first transaction hash] of a previous block before the user data portion was deleted from the transaction), and
the second transaction hash comprising a hash of a combination of the first transaction hash and the non-erasable portion of the transaction ([0045] creating another hash [i.e., second transaction hash] after deleting the user data portion from the transaction).
Papillon discloses transaction block including an information ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased).
However, Papillon fails to disclose:
	wherein the information is a random value. 
Whereas, Battle discloses:
	The transaction block comprises the information and wherein the information is a random value [i.e., a nonce] ([0077] A transaction block may include a header, a block, a nonce, and a hash). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Papillon’s information with any known information such as nonce discloses by Battle in order to yield a predictable results. 
Regarding claim 13, the combination of Papillon and Battle discloses:
The method of claim 12 wherein the random value was generated by an issuer of the transaction (Battle discloses a random value as a nonce [0077] whereas [0069] discloses transaction being generated by a user device which is the issuer of nonce that is included in the transaction).
Additionally, with respect to “the random value was generated by an issuer of the transaction” does not have patentable wright because the function performed by the issuer is outside the scope of the claim.
Regarding claim 14, the combination of Papillon and Battle discloses:
The method of claim 12 comprising causing the random value to be erased if the erasable portion of the transaction is erased ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased).
However, Papillon fails to disclose:
	wherein the erased information is a random value. 
Whereas, Battle discloses:
	The transaction block comprises the information and wherein the information is a random value [i.e., a nonce] ([0077] A transaction block may include a header, a block, a nonce, and a hash). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Papillon’s information with any known information such as nonce discloses by Battle and delete that information from the transaction block in order to yield a predictable results.
Regarding claim 19, Papillon discloses:
A method of enabling one or more entities of a blockchain system to carry out operations using a blockchain of the blockchain system, the operations comprising:
generating a first block containing a first header and a set of transactions, the first header containing a hash of a previous block's header ([0038] discloses that a block of the blockchain may comprise at least header fields and a set of transactions that forms an actual transaction data of the block; [0042] & [0044] discloses generating a transaction and its corresponding hash), and
for each transaction of the set of transactions, a first transaction hash and a second transaction hash ([0045] discloses creating hash for previous block and hash for current block),
the first transaction hash comprising a hash of a combination of an erasable portion of the respective transaction ([0045-0046] discloses recording hash of a previous block which contains user data in a transaction of the current block), and
the second transaction hash comprising a hash of a combination of the first transaction hash and a non-erasable portion of the transaction ([0045-0046] discloses recording hash of a previous block which contains user data in a transaction of the current block);
receiving an indication to erase an erasable portion (i.e., ‘UD’ depicted in FIG. 2) of a transaction contained in a valid block previously added to the blockchain ([0021] FIG. 2 discloses a previous block containing user data to be deleted in a blockchain; [0040] discloses a need to erase some user data from the blockchain);
causing the erasable portion of the transaction to be erased while preserving a 
non-erasable portion (i.e., ‘Record r3’, ‘Record rk’, ‘Record rn’ depicted in FIG. 2) of the transaction ([0040] discloses generating a ‘deletion transaction’ which comprises deletion transaction and specify the bloc (bj) and the record (rj) of the transaction were the deletion takes place, and the precise location of the data to be erased); and
guaranteeing (i.e., validating) that the block containing the transaction, including the non-erasable portion, is still a valid block of the blockchain ([0063] discloses step S8 in light of FIG. 3 for validating the modified transaction block which does not contain deleted transaction data and is verified by comparing previous hash and current hash).
Papillon discloses a blockchain transactions with corresponding hashes.
Papillon fails to disclose transaction containing data such random value.
However, Battle discloses:
	transaction containing data such random value [i.e., a nonce] ([0077] A transaction block may include a header, a block, a nonce, and a hash).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Papillon reference and include a random value such as ‘a nonce’ in the transaction, as disclosed by Battle. 
	The motivation to include a nonce in the transaction is to be able match the block with other blocks for identification purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/SYED A ZAIDI/Primary Examiner, Art Unit 2432